Order entered July 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00709-CV

                     IN THE INTEREST OF I.S. , ET AL., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-10695

                                            ORDER
       Pursuant to our July 8, 2019 order, the trial court has appointed Stephanie Pond as

appellate counsel for Mother. Accordingly, we DIRECT the Clerk of the Court to remove

Nicole T. Frette as Mother’s counsel and substitute Ms. Pond in her place.

       We note that, although we directed appellate counsel to file, no later than July 22, 2019,

written verification that the reporter’s record either had been or would not be requested, no

verification has been filed. Because the appeal cannot proceed without the issue of the reporter’s

record being resolved, we ORDER counsel to file, no later than August 2, 2019, the requested

verification. We caution that failure to comply may result in the appeal being submitted without

the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                       /s/   KEN MOLBERG
                                                             JUSTICE